Citation Nr: 0108802	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-04 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1988 to February 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 RO rating decision that denied service 
connection for a right knee disability.  The veteran 
submitted a notice of disagreement in April 1999, and the RO 
issued a statement of the case in May 1999.  The veteran 
submitted a substantive appeal in March 2000.

A May 2000 RO rating decision denied service connection for 
an acquired psychiatric condition (claimed as claustrophobia) 
on the basis that the claim was not well grounded.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  This Act eliminated the well 
groundedness requirement for claims of service connection, 
and provided for the re-adjudication of claims denied on the 
basis of well groundedness between July 1999 and 
November 2000.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  The veteran's claim for service connection for an 
acquired psychiatric condition (claimed as claustrophobia) is 
referred to the RO for appropriate action in accordance with 
statutory provisions.


REMAND

Statements of the veteran in the claims folder are to the 
effect that she often banged her right knee on hard surfaces 
in service, while working in confined spaces on submarines.  
Post-service medical records show a continuity of 
symptomatology of right knee pain.

Recent medical records indicate that the veteran has a 
possible posterolateral meniscus tear, as well as a 
significant valgus angulation of 10 degrees to 12 degrees.  
While a VA examiner (February 2000) has rendered an opinion 
to the effect that the veteran's symptoms are due to a 
developmental valgus angulation rather than an injury, there 
remains a question as to whether such developmental condition 
may have first been manifested in service, or may have been 
aggravated during service.

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  Accordingly, an examination is required to obtain a 
medical opinion as to whether it is at least as likely as not 
that the veteran's current right knee disability is related 
to an incident of service.

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of her right knee disability.  
All indicated studies should be performed 
and all clinical findings reported in 
detail.  The examiner should also review 
the service medical records and post-
service medical records and offer an 
opinion as to (1) whether it is at least 
as likely as not that the veteran's 
current right knee disability is related 
to the banging of her knee on hard 
surfaces aboard submarines in service; 
(2) whether it is at least as likely as 
not that a developmental knee disability 
increased in severity during service; and 
(3) if so, whether such increase was 
clearly and unmistakably due to the 
natural progress of the developmental 
condition.  The examiner should support 
the opinions by discussing medical 
principles as applied to the specific 
evidence in the veteran's case. The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

3.  The RO should then review the 
veteran's claim for service connection 
for a right knee disability.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to her and her 
representative, and they should be 
afforded an opportunity to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




